Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 20-22, 24-32, 40, 41, and 44-52 are pending and rejected. Claims 1-19, 33-39, 42, and 53-59 are withdrawn as being drawn to non-elected inventions and species. Claims 23 and 43 are cancelled. Claims 20, 24, 26, 29-32, 40, 44-46, and 48-49 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 50 and 51, the claims refer to “the annealing”, however, claim 40 has been amendment to include two annealing steps such that it is unclear whether “the annealing” refers to the first, second, or both annealing processes. For the purposes of examination, the claims are being interpreted as though either the first or 
	Regarding claim 52, the claim specifies the environment for annealing, however, claim 40 has been amended to have a first and second annealing step such that it is unclear whether the environment is required for the first, second, or both annealing steps. For the purposes of examination, the claim is being interpreted as though having either the first, second, and/or both annealing steps having the claimed environment will meet the requirements of the claim. Appropriate action is required without adding new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-22 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, US 2014/0175355 A1 (provided on the 892 of 3/5/2019) in view of Celinska, US 2010/0090172 A1 (provided on the IDS of 6/8/2018) and Iwamoto, US 2006/0180082 A1.	 
Regarding claims 20-22 and 27, Wang teaches a method, comprising: 
exposing a substrate, in a chamber, to one or more precursors in a gaseous state, at least a first precursor comprising a metal oxide, a metal or a metal compound, or any combination thereof, to form at least a first layer of a film during a first deposition period, and further exposing the substrate to a dopant during the first deposition period (flowing a metalorganic precursor into the processing chamber, such that a portion of 
Wang further teaches that the process of introducing one or more metalorganic precursors in the process chamber, adsorbing the precursor, and reacting the precursor with one or more oxidizing agents is repeated to form a carbon doped metal film having the desired thickness (see for e.g. 0051), indicating that at least a second deposition period will be provided when the process is repeated.
Wang teaches that the carbon doped metal oxide includes one or more of aluminum oxide and nickel oxide, (see for e.g. 0010). As indicated by the instant specification at paragraph 0032, a CEM may be formed from nickel oxide and paragraph 0030 of the instant specification indicates that the transition metal includes aluminum and nickel. Additionally, Wang indicates that carbon doping of the film creates defects that allow forming and breaking conductive paths as evidenced by resistive switching, where ReRAM cells using these layers switch from a high resistive state to a low resistive state (see for e.g. 0005 and 0033), such that the films change impedance when switching between resistance states. As indicated by paragraph 0025 of the instant specification, CEM switches or devices have transitions between relatively 
	Wang teaches that carbon can be incorporated into resistive switching layers by controlling process conditions and selecting metalorganic precursors (see for e.g. 0025). They further teach that the carbon content of the resistive switching layer may be up to 30 atomic percent (see for e.g. 0056), such that the dopant comprises carbon and is present in the film in a range overlapping the range of instant claim 21. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range taught by Wang renders the range of instant claim 21 obvious, where since the dopant is carbon, as required for instant claim 22, the dopant is considered to comprise an electron back-donating material.  
They teach that forming carbon doped layers may be performed at temperatures below saturation ranges of ALD which causes a portion of the metalorganic precursor to decompose and the remaining portion of the adsorbed precursor is reacted with an oxidizing agent to form a base metal containing material, which traps some carbon from the decomposition products (see for e.g. 0025). Therefore, they teach that the dopant is included in the film from a portion of the metalorganic precursor. Wang teaches that the claim 27. Therefore, Wang teaches flowing a combination of the first precursor and the dopant, where the dopant is provided from the deposition of the metalorganic precursor, such that the substrate is considered to be exposed to the dopant comprising an electron back-donating material and the first precursor since the dopant is included in the first precursor. 
Wang does not teach annealing between the first and second deposition periods to introduce an additional material into the film of correlated electron material. 
Celinska teaches forming a resistive switching memory that includes a material which changes between the insulative and conductive states where the material is stabilized against charge trapping by oxygen vacancies by an extrinsic ligand (see for e.g. abstract). They teach that the material comprises a transition metal compound, and preferably is a transition metal oxide that includes oxygen as an intrinsic ligand, where an extrinsic ligand is an element or compound other than oxygen that participates in the coordination sphere of the transition metal ion (see for e.g. 0010, and 0013). They teach that the resistive switching material comprises a material selected from the group including nickel (see for e.g. 0013). They teach that the extrinsic ligand comprises ammonia, oxygen, carbon or nitrogen, among other materials (see for e.g. 0013). They teach that extrinsic ligand-forming dopants are added to transition metal compounds to stabilize the metals (see for e.g. 0039). They teach that carbon is the preferred extrinsic ligand where it can take different forms such as carbonyls (see for e.g. 0010) and they x) is CEM or correlated electron material (see for e.g. 0051 and 0055). They teach that in NiO, oxygen is the intrinsic ligand and in Ni(CO)4 and Ni5(CO)12 CO is the extrinsic ligand (see for e.g. 0043). They teach that the resistive switching material is formed on a platinum electrode by various methods including ALD (see for e.g. 0053), such that the material is formed as a film. They teach that the metal-ligand-anion bond may be formed in an anneal process such as annealing in a gas that contains the ligand chemical element (see for e.g. 0047). They teach that any gas incorporating any of the ligands above may be used such as CO or CO2 (see for e.g. 0047). Therefore, Celinska teaches forming a resistive switching material film or CEM film formed of a transition metal oxide such as NiO that is stabilized by ligands including carbon, where the film is formed by methods such as atomic layer deposition and the ligand can be incorporated by annealing in an environment containing the ligand. They teach that the resistive switching memory material changes between the insulative and conductive states (see for e.g. abstract and 0012), such that the resulting film will be capable of transitioning between a first impedance state and a second impedance state dissimilar from one another based on whether the film is in the conductive of insulative state. 
3 during annealing to introduce nitrogen into the layer (see for e.g. 0098). They teach that the desired distribution of nitrogen concentration can be formed stably inside the high dielectric constant thin film with precise control (see for e.g. 0100-0101). Therefore, Iwamoto teaches performing an ALD deposition cycle, i.e. supplying material A, purging, supplying reactive gas, purging, and then annealing followed by repeating the deposition cycle (see for e.g. 0067-0071 and Fig. 5), where the process allows for excellent controllability and precise control of the nitrogen distribution through the film, where nitrogen is introduced during annealing. 
2 and Iwamoto indicates that annealing using an annealing gas that contains nitrogen between ALD deposition cycles allows for excellent controllability and precise control of the nitrogen concentration in the film while also removing impurities such that it will be expected to be able to optimize the concentration of the carbon dopant throughout the thickness of the film with precise control as the film is deposited. Therefore, in the process of Wang in view of Celinska and Iwamoto, an annealing step will be provided between a first deposition step and a second deposition step as well as after a second deposition period so as to optimize the concentration of dopant, i.e. carbon, throughout the thickness of the deposited layer such that it will introduce an additional material into the CEM film, where since the dopant is carbon, i.e. an electron back-donating material as required by claim 22, the annealing is considered to promote electron back-donation in the film since it adds an electron back-donating material.
Regarding claim 25, Wang in view of Celinska and Iwamoto suggest the limitations of instant claim 20. Wang further teaches that the thickness of the film is less than about 100 Angstroms and at least 30 Angstroms (see for e.g. 0009 and 0051). They teach that each deposition cycle may be about 0.25 and 2 angstroms thick where the cycle is repeated to form a carbon doped material (see for e.g. 0051). Therefore, to form 
Iwamoto teaches that in previous processes, the film was formed to the predetermined thickness and then thermal annealing was performed for the sake of film refining once the layer formation was complete (see for e.g. 0011 and Fig. 1). They teach that impurities in the lower areas of the film tend to be removed insufficiently in such a process, where impurities as the upper regions of the film are depicted as being mostly removed (see for e.g. 0011-0013 and Fig. 2A-B). They teach annealing in nitrogen to control the distribution of nitrogen in the film (see for e.g. 0098-0099). They further teach performing annealing after each cycle for removing impurities and densifying the film and then annealing under ammonia after a predetermined thickness is reached (see for e.g. 0096, 0098, 0103, and Fig. 5). They teach that annealing can also be done after a plurality of atomic layers are stacked, where they indicate performing ALD for two to five cycles and then annealing (see for e.g. 0103 and 0106). Therefore, Iwamoto indicates that if the film is too thick when annealing is done (i.e. a complete film is annealed), impurities can remain in the lower portion of the film, where annealing can be done after a predetermined thickness is achieved for adding material to the layer, and that annealing can be done after a plurality of atomic layers are stacked such that there is an optimizable thickness for removing all of the impurities in the film during the annealing step and for tuning the desired nitrogen or dopant concentration.
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the number of cycles in the first deposition period to be within the range of instant claim 25 because In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Alternatively, deposition cycles and annealing cycles to deposit all but the last cycle can be considered a first deposition period such that the number times the cycle is repeated during the first deposition period will overlap the claimed range with the last cycle providing the claimed second deposition period. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Wang renders the range of instant claim 25 obvious.  
Regarding claim 26, Wang in view of Celinska and Iwamoto suggest the limitations of instant claim 20. Wang further teaches that the thickness of the carbon prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Wang renders the range of instant claim 26 obvious.  
	Regarding claim 28, Wang in view of Celinska and Iwamoto suggests the limitations of instant claim 20. Wang further teaches exposing the substrate to an oxidizer in the process of forming the film to provide an ALD cycle (see for e.g. 0006), such that the substrate is exposed to a second precursor that comprises an oxidizer. Wang teaches that the oxidizer comprises oxygen, ozone, water, NO, N2O, and hydrogen peroxide among others (see for e.g. 0059).
Regarding claim 29, Wang in view of Celinska and Iwamoto suggests the limitations of instant claim 20. Wang further teaches that the proposed temperature ranges for the process fall between conventionally used ALD temperatures and conventionally used CVD temperatures (see for e.g. 0050). They provide examples of suitable temperatures as being in a range of 150°C to 200°C or 150°C to 240°C (see for one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Wang in view of Celinska and Iwamoto suggests using a deposition temperature within the range of instant claim 29 their teachings anticipate the range.
Further, as discussed above for claim 20, the suggestion from Wang in view of Celinska and Iwamoto is to anneal the film in an atmosphere containing a ligand suggested by Celinska for doping carbon such a CO or CO2. Celinska further teaches that the resistive switching material is stabilized against charge trapping by oxygen vacancies by an extrinsic ligand such as carbon (see for e.g. abstract). They teach that for NiO with a carbon ligand and an oxygen anion, CO and CO2 are possible annealing gases (see for e.g. 0047). They teach that in NiO, the oxygen is an intrinsic ligand and (CO)4 in forming Ni(CO)4 is the extrinsic ligand (see for e.g. 0043). Therefore, the carbon incorporated into the metal oxide film by annealing in CO or CO2 is considered to be a substitutional or extrinsic ligand (note paragraph 0034 of the instant specification indicates that substitutional ligands are extrinsic ligands) because it will substitute for oxygen by forming Ni(CO)4. 
Regarding claim 30, Wang in view of Celinska and Iwamoto suggest the limitations of instant claim 20. 

Celinska teaches annealing to include the dopant ligand into the film (see for e.g. 0047).
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the first and/or second anneal either at a time between one second to 10 minutes or to have optimized the time to be within the range of claim 30 so as to include the ligand, i.e. carbon, in a suitable amount because Iwamoto indicates that such a time is suitable for annealing, they teach adding material during annealing, and Celinska indicates annealing for the purposes of adding ligand such that by annealing in a time within the claimed range or optimized to be within the claimed range it will be expected to be suitable for optimizing the dopant concentration in the film. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 31, Wang in view of Celinska and Iwamoto suggest the limitations of instant claim 30. Wang further provides examples of depositing the film at temperatures ranging from 150°C to 200°C or 150°C to 240°C (see for e.g. 0050 and Table). Iwamoto further teaches depositing and annealing in the same chamber (see for e.g. 0020). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the chamber to a temperature of 150°C to 200°C or 150°C to 240°C to provide the reaction environment at a temperature within the range desired for deposition followed by performing the first and/or second anneal within the chamber optimize the concentration of the dopant since the chamber is capable of heating and containing a gas atmosphere such that by heating the reactor chamber to a temperature of 150°C to 200°C or 150°C to 240°C during film deposition followed by annealing the film in the chamber it will result in raising a temperature of the chamber to be within the range of instant claim 31 prior to initiating the annealing. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Wang in view of Celinska and Iwamoto suggest heating the reactor chamber to a temperature within the range of instant claim 31 their teachings anticipate the range.
Regarding claim 32, Wang in view of Celinska and Iwamoto suggest the limitations of instant claim 30. Celinska further teaches annealing in an environment that contains the ligand, where for NiO with a carbon ligand and an oxygen anion, CO and CO2 are possible annealing gases (see for e.g. 0047). Celinska further teaches that . 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Celinska and Iwamoto as applied to claim 20 above, and further in view of Pore, US 2012/0270393 A1 (provided on the IDS dated 6/8/2018).
Regarding claim 24, Wang in view of Celinska and Iwamoto suggests the limitations of instant claim 20. 
Wang does not teach how long the substrate is exposed to the first precursor and the dopant.
Pore teaches depositing metal oxide films such as nickel oxide by ALD (see for e.g. abstract, 0155, and 0157). They teach that ALD processes are based on controlled, self-limiting surface reactions of precursor chemicals (see for e.g. 0088). They teach that a first reactant is conducted into the chamber so that no more than about one monolayer of the precursor is adsorbed on the substrate surface in a self-limiting manner where excess reactant is purged from the chamber (see for e.g. 0090). They teach that each pulse is preferably self-limiting (see for e.g. 0093). They teach pulsing a 
From the teachings of Pore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Wang in view of Celinska and Iwamoto to have pulsed the first precursor gas, i.e. transition metal source gas, and the dopant since the precursor gas comprises the dopant as a ligand for a time period ranging from 0.05 to 10 seconds for the individual atomic layer deposition cycles of a plurality of ALD cycles in the first and second deposition periods because Pore teaches that such pulsing times are used when depositing a nickel oxide film by ALD such that it will provide the desired and acceptable result providing a sufficient amount of the source gases to provide the film by ALD. Further, since Pore teaches that the pulses are self-limiting where excess reactant is purged from the reactor, by supplying excess reactant to the chamber it will ensure that the entire surface of the substrate is covered with the precursors for full coverage of the deposited film. Therefore, Wang in view of Celinska, Iwamoto, and Pore suggests exposing the substrate to the first precursor for a time period overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by .  	


Claims 40, 41, and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over Celinska, US 2010/0090172 A1 (provided on the IDS of 6/8/2018) in view of Lim, US 2004/0077182 A1 (provided on the IDS dated 6/8/2018), Olsen, US 2005/0260357 A1, and Shinmura, US 2006/0154417 A1, and further for claim 48, as evidenced by Wang, US 2014/0175355 A1 (provided on the 892 of 3/5/2019).
	Regarding claim 40, Celinska teaches forming a resistive switching memory that includes a material which changes between the insulative and conductive states where the material is stabilized against charge trapping by oxygen vacancies by an extrinsic ligand (see for e .g. abstract). They teach that the material comprises a transition metal compound, and preferably is a transition metal oxide that includes oxygen as an intrinsic ligand, where an extrinsic ligand is an element or compound other than oxygen that participates in the coordination sphere of the transition metal ion (see for e.g. 0010, and 0013). They teach that the resistive switching material comprises a material selected from the group including nickel and titanium (see for e.g. 0013). They teach that the extrinsic ligand comprises ammonia, oxygen, carbon or nitrogen, among other materials (see for e.g. 0013). They teach that extrinsic ligand-forming dopants are added to the transition metal compound to stabilize the metals (see for e.g. 0039). They teach that some useful dopant ligands includes NO2-, ethylenediamine or en, NH-3, N3-, and NO3-, among others (see for e.g. 0042). They teach x) is CEM or correlated electron material (see for e.g. 0051 and 0055). They teach that the resistive switching material is formed on a platinum electrode by various methods including ALD (see for e.g. 0053), such that the material is formed as a film. Therefore, Celinska teaches forming a resistive switching material film or CEM film formed of a transition metal oxide such as NiO or titanium oxide that is stabilized by ligands including ammonia, nitrogen, ethylenediamine, NO2-, and NO3-, where the film is formed by methods such as atomic layer deposition. They teach that the resistive switching memory material changes between the insulative and conductive states (see for e.g. abstract and 0012), such that the resulting film will be capable of transitioning between a first impedance state and a second impedance state dissimilar from one another based on whether the film is in the conductive of insulative state. 
	They do not teach how the film is formed by ALD. 
	Lim teaches a method for forming a nitrogen-containing oxide thin film by using plasma enhanced atomic layer deposition (see for e.g. abstract). They teach that the process comprises: 
in a chamber (where a substrate is loaded into a reactor or chamber, see for e.g. 0021), exposing a substrate to one or more gases during a deposition period to form at 
repeating the exposing of the substrate to the one or more gases during an additional deposition period so as to form at least an additional layer of the film (where the cycle is repeated until a metal oxide thin film having the desired thickness is obtained, see for e.g. 0024, such that additional layers of the film will be formed during at least one subsequent deposition period).
From the teachings of Lim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Celinska to have formed the titanium oxide CEM film by ALD using the process of Lim because Lim teaches depositing titanium oxide by ALD where nitrogen can be incorporated into the film such that it will provide the deposition of the CEM material as desired while also doping the film with nitrogen from nitrogen, 
Celinska in view of Lim do not teach annealing between the first and second deposition periods. 
Olsen teaches a method for forming a dielectric stack on a substrate by a) depositing the dielectric material, b) exposing the dielectric material layer to a nitridation process, c) optionally exposing the substrate to an anneal process, and repeating a process cycle of at least steps a-b to form the dielectric stack with a predetermined thickness (see for e.g. 0009). They teach that a dielectric layer is deposited on a substrate by techniques such as ALD (see for e.g. 0026). They teach that the dielectric layer may include titanium oxides (see for e.g. 0028). They teach that the nitridation process can be done by nitrogen incorporation during the ALD process, for example, by flowing NH3 during an additional half reaction (see for e.g. 0029 and 0031). They teach performing the optional anneal step after more than one cycle, where they provide an example of performing annealing after 6 cycles (see for e.g. 0032 and 0034). They teach that the anneal process converts the stack of layers to a stack that contains dielectric nitride material layers where the anneal process repairs any damage caused by plasma bombardment and reduces the fixed charge of the dielectric nitride layer (see for e.g. 0035). 

Celinska in view of Lim and Olsen do not teach annealing the film during a second annealing period to reduce resistance variation of the film. Celinska teaches that the material is for a resistive switching memory cell, where the NiO(Lx) material is a resistor (see for e.g. 0013 and 0056). 
Shinmura teaches a method of manufacturing a semiconductor memory device where a memory element layer is deposited onto a lower electrode and is annealed so that any damages caused by the polishing of the surface of the lower electrode lines can be eliminated (see for e.g. abstract and 0023). They teach annealing at a heating temperature ranging from 300°C to 800°C (see for e.g. 0025). They teach that the 
From the teachings of Shimura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Celinska in view of Lim and Olsen to have annealed the CEM film after deposition to reduce resistance variation in the film because Celinska indicates that the film is a resistor of a memory cell and Shinmura teaches that annealing a resistor layer of a memory element minimizes variations in resistance, where annealing is done after the memory element is deposited such that it will be expected to provide the desired and predictable result of also reducing resistance variation in the formed CEM film. 
Regarding claim 41, Celinska in view of Lim, Olsen, and Shinmura suggest the limitations of instant claim 40. Celinska further teaches including an extrinsic ligand in the metal oxide film where the extrinsic ligand comprises ammonia, oxygen, carbon or nitrogen, NO2-, ethylenediamine or en, NH-3, N3-, and NO3-, among others (see for e.g. 0013 and 0042). Lim teaches supplying nitrogen source gases such as nitrogen, 3 for incorporating nitrogen into the film, i.e. the nitridation step (see for e.g. 0031). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used ammonia or nitric oxide as the nitrogen-containing gas to incorporate nitrogen into the film because it will provide a ligand to the film that is desired by Celinska while also being incorporated into the film in the deposition process as indicated by Lim and Olsen. Therefore, the resulting film will be a transition metal oxide such as titanium oxide that is a correlated electron material as taught by Celinska where the film will contain a ligand such as ammonia or nitric oxide as a stabilizing ligand such that the film is considered to comprise an electron back-donating material such as ammonia or nitric oxide, where claim 42 indicates that such ligands are electron back donating. 
	 Regarding claim 48, Celinska in view of Lim, Olsen, and Shinmura suggest the limitations of instant claim 40. As discussed above for claim 40, Celinska further teaches that nickel oxide is an acceptable material for the CEM film (see for e.g. 0013, 0051, and 0055). Lim further teaches that an oxygen plasma is used to provide oxygen radicals as the oxidizing gas (see for e.g. 0021). Lim further teaches that nitrogen hypooxide gas or nitrogen dioxide can be used as an oxygen source when these materials are supplied for the nitrogen source gases since they contain both nitrogen and oxygen (see for e.g. 0028). As evidenced by Wang, oxides of nitrogen such as N2O and NO2 are oxidizing agents and so are radical oxygen compounds produced by plasma (see for e.g. 0059). Therefore, the nitrogen hypooxide gas, nitrogen dioxide gas, and oxygen plasma gas provided by Lim are understood to be gaseous oxidizers. Therefore, from the teachings of Lim, it would have been obvious to a person having ordinary skill in the art 2O, or oxygen plasma as the oxidizing agent or oxide used as the second precursor in the first and second deposition periods of depositing the film because Lim indicates that such materials are acceptable oxygen sources such that it will provide the desired and predictable result of providing an oxide or oxidizing agent to form the metal oxide film as desired.   
Regarding claim 49, Celinska in view of Lim, Olsen, and Shinmura suggest the limitations of instant claim 40. Lim further teaches that the wafer temperature ranges from 250-400°C (see for e.g. 0023), such that the substrate will be exposed to the gases at a temperature within the claimed range for the first and second deposition periods, i.e. when forming the film. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Celinska in view of Lim, Olsen, and Shinmura suggest using a temperature range within the range of instant claim 49 their teachings anticipate the range.
Regarding claim 50, Celinska in view of Lim, Olsen, and Shinmura suggest the limitations of instant claim 40, including annealing at least the first layer on the substrate. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have annealed the film on the substrate in the chamber for the first and second annealing periods because Lim provides a chamber that can be heated and contain a gaseous atmosphere such that it 
Regarding claim 51, Celinska in view of Lim, Olsen, and Shinmura suggest the limitations of instant claim 50. Lim further teaches that the wafer temperature ranges from 250-400°C (see for e.g. 0023), such that the substrate will be exposed to the gases at a temperature ranging from 250-400°C. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the chamber to a temperature of 250-400°C to provide the reaction environment at a temperature within the range desired for deposition such that it will ensure that the chamber is not too hot to decompose the precursor gases or too cold to cause the precursors to preferentially deposit on the chamber walls. Further, since the suggestion from claim 50 is to anneal the substrate after forming at least a first layer of the film, by heating the reactor chamber to a temperature of 250-400°C during film deposition followed by annealing the film in the chamber for the first and/or second anneal it will result in raising a temperature of the chamber to be within the range of instant claim 51 prior to initiating the annealing. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Since, Celinska in view of Lim, Olsen, and Shinmura suggest heating the reactor chamber to a temperature within the range of instant claim 51 their teachings anticipate the range.
Regarding claim 52, Celinska in view of Lim, Olsen, and Shinmura suggest the limitations of instant claim 40. Olsen further teaches annealing in a gas such as O2, N2, 3, NO, N2O, or combinations thereof (see for e.g. 0035), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have annealed the film in one of those environments when annealing after the first deposition period, i.e. for the first claimed annealing process, with the anticipation of providing the benefits described by Olsen.
Shinmura teaches annealing in a N2 gas atmosphere (see for e.g. 0066, 0078, 0083, and 0092). They teach that annealing can be done in an atmosphere filled with a non-oxidizing gas such as argon or with an oxidizing gas such as O2 if the upper and lower electrode materials are resistance to oxidation (see for e.g. 0092). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have annealed the deposited CEM film in nitrogen, argon, or oxygen for the second annealing process depending on the material of the electrodes because Shinmura teaches that such annealing atmospheres are suitable.  

Claims 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Celinska in view of Lim, Olsen, and Shinmura as applied to claim 40 above, and further in view of Pore, US 2012/0270393 A1 (provided on the IDS dated 6/8/2018).
Regarding claim 44, Celinska in view of Lim, Olsen, and Shinmura suggest the limitations of instant claim 40. As discussed above for claim 40, Celinska further teaches that nickel oxide is an acceptable material for the CEM film (see for e.g. 0013, 0051, and 0055).

Pore teaches depositing metal oxide films such as nickel oxide by ALD (see for e.g. abstract, 0155, and 0157). They teach that ALD processes are based on controlled, self-limiting surface reactions of precursor chemicals (see for e.g. 0088). They teach that a first reactant is conducted into the chamber so that no more than about one monolayer of the precursor is adsorbed on the substrate surface in a self-limiting manner where excess reactant is purged from the chamber (see for e.g. 0090). They teach that each pulse is preferably self-limiting (see for e.g. 0093). They teach pulsing a nickel precursor for about 0.05 to 10 seconds and also pulsing an oxygen-containing source for about 0.05 to 10 seconds (see for e.g. 0159 and 0160). They teach that the pulsing times can be longer, where the pulsing of the oxygen source can be on the order of minutes (see for e.g. 0160, 0161). They teach that each ALD cycle comprises pulsing a vaporized metal precursor, purging, pulsing a second reactant comprising an oxygen source, purging, and then repeating (see for e.g. 0148-0153). Therefore, the pulsing times are understood to be for individual ALD cycles since each cycle provides a pulse.
From the teachings of Pore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Celinska in view of Lim, Olsen, and Shinmura to have pulsed the source gases suggested by Lim, i.e. transition metal source gas, nitrogen sources gas, and oxygen source gas, for a time period ranging from 0.05 to 10 seconds for individual atomic layer deposition cycles of a plurality of atomic layer deposition cycles of the first deposition period because Pore teaches that such pulsing times are used for ALD cycles when depositing a nickel oxide film by ALD such that it will provide the desired and prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Celinska in view of Lim, Olsen, Shinmura, and Pore renders the range of instant claim 44 obvious.  	
Regarding claim 47, Celinska in view of Lim, Olsen, and Shinmura suggest the limitations of instant claim 40. As discussed above for claim 40, Celinska further teaches that nickel oxide is an acceptable material for the CEM film (see for e.g. 0013, 0051, and 0055).
They do not teach depositing nickel oxide using the precursors of claim 47.
As discussed above for claim 44, Pore teaches depositing metal oxide films such as nickel oxide by ALD (see for e.g. abstract, 0155, and 0157). They teach depositing nickel using metal precursors such as nickel amidinate compounds, nickel cyclopentadienyl compounds, nickel carbonyl compounds, and combinations thereof (see for e.g. 0157). They teach that examples of nickel precursors include Ni(acac)2, Ni(thd)2, Ni(cp)2, and Ni(Etcp)2 (see for e.g. 0157). 
2, Ni(thd)2, Ni(cp)2, or Ni(Etcp)2 because Celinska teaches that nickel oxide is an acceptable material for forming the film by ALD and Pore teaches that such precursors successfully deposit nickel oxide films by ALD such that it will provide the desired and predictable result of forming the nickel oxide film desired by Celinska by ALD.

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Celinska in view of Lim, Olsen, and Shinmura as applied to claim 40 above, and further in view of Wang, US 2014/0175355 A1 (provided on the 892 of 3/5/2019).
Regarding claims 45 and 46, Celinska in view of Lim, Olsen, and Shinmura suggest the limitations of instant claim 40. Celinska further teaches that the thin films have a thickness in a range of about 25 nm to 150 nm (see for e.g. 0064), such that the film thickness overlaps the range of instant claim 46. Therefore, the deposition will be continued after annealing until the film thickness reaches the ranges required by Celinska such that the second deposition period is considered to include any deposition cycles after the first deposition period to provide repeating the exposing of the substrate to the one or more gases during the second deposition period until a thickness of the CEM film overlaps the claimed range.
Olsen teaches performing the annealing step after a predetermined thickness is provided, where the thickness of each of the layers may range from about 1 to 50 Å, prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
They do not teach the number of times the cycle is repeated during the deposition period.
Wang teaches carbon doped resistive switching layers that include as much as 30 atomic percent of carbon in some embodiments, or between 10 and 20 atomic percent (see for e.g. abstract, 0005, and 0056). They teach that the film is formed of materials such as titanium oxide and nickel oxide (see for e.g. 0058). Wang teaches forming the carbon doped metal containing resistive switching layers from metalorganic precursors using a deposition process similar to ALD (see for e.g. abstract, 0025, and 0047). They teach pulsing an oxidizing agent into the processing chamber so that it reacts with the adsorbed metalorganic precursor to form a carbon doped metal layer such as a carbon doped metal oxide layer (see for e.g. 0054). They teach that the oxidizing agent can include water, oxygen, ozone, and oxides of nitrogen such as NO, N2O, NO2, N2O5, and radical oxygen compounds produced by plasma among other materials (see for e.g. 
From the teachings of Wang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the ALD process of Celinska in view of Lim, Olsen, and Shinmura will deposit similar amounts of material per cycle to the process of Wang because both processes result in metal oxide film formed by ALD using similar materials such as titanium oxide and an oxidizing agent. Therefore, when forming films at a deposition rate ranging from 0.25-2 prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range suggested by Celinska in view of Lim, Olsen, Shinmura and Wang renders the ranges of instant claims 45 and 46 obvious.  


Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered.
In light of the amendments to the claims, the previous 112(a) and 112(b) rejections have been withdrawn, however, new 112(b) rejections have been made over claims 50-52.
In light of the amendments to claim 40, the previous double patenting rejection has been withdrawn. 
In light of the amendments to claim 20, Applicant’s arguments are considered persuasive. Therefore, a new rejection has been made over Wang in view of Celinska and Iwamoto, where Iwamoto suggests annealing between ALD cycles where annealing can be done to add material to the film and Celinska suggest annealing for adding extrinsic ligands. 
In light of the amendments to claim 40, Applicant’s arguments are considered persuasive. Therefore, a new rejection has been made over Celinska in view of Lim, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718